DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 80, 88-89, 100-106 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Wilcoxen et al. (US 10,780,669) in combination with Thomas et al. (US 2006/0291756), does not disclose a packaged food product comprising: a package formed of a multilayer packaging film, the multilayer packaging film comprising a first polymer layer; a second polymeric layer; a third polymeric layer; wherein a cross-section of the multilayer packaging film comprising a portion of the first polymeric layer, a portion of the second polymeric layer, and a portion of the third polymeric layer is structurally asymmetric; wherein the first layer and the third layer directly contact opposite sides of the second layer; wherein the first layer and the third layer are directly bonded to the second layer via a welding process: wherein the first polymeric layer, the second polymeric layer, and the third polymeric layer each comprise the same thermoplastic polymer; wherein contact between the first polymeric layer and the second polymeric layer is discontinuous defining a plurality of cavities between the first polymeric layer and the second polymeric layer; and a food material disposed in the package; and wherein the cavities between the first polymeric layer and the second polymeric layer are filled with a migratory active substance composition. 
Wilcoxen et al. disclose a multilayer film that incudes a first layer non-continuously bonded to a second layer. The films are used for form grocery bags and packaging materials. The first layer is discontinuously bonded to the second layer to create un-bonded regions. The un-bonded regions are to provide the films with a unique metallic or other appearance that differs from the appearance of the individual layers alone. Wilcoxen et al. does not disclose the unbonded regions being filled with a migratory substance. Nor does Wilcoxen et al. disclose that the cross-section of the multilayer packaging film comprising a portion of the first polymeric layer, a portion of the second polymeric layer, and a portion of the third polymeric layer is structurally asymmetric. Thomas et al. was used to cure the deficiencies of Wilcoxen et al. 
Thomas et al. discloses a web of material used to form packages. The packaging releases active agents that extend the freshness of perishable products. However, Thomas et al. does not provide motivation to fill un-bonded regions of the films of Wilcoxen et al. with the active agent. Nor does Thomas et al. provide motivation to have a cross-section of the multilayer packaging film comprising a portion of the first polymeric layer, a portion of the second polymeric layer, and a portion of the third polymeric layer is structurally asymmetric. Thus, Thomas et al. does not cure the deficiencies of Wilcoxen et al. The prior art does not provide motivation to utilize a migratory substance in cavities that are formed in a film for a packaging material that comprise a cross section of the multilayer packaging film comprising a portion of the first polymeric layer, a portion of the second polymeric layer, and a portion of the third polymeric layer is structurally asymmetric. Thus, the examiner finds the claimed invention allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN S HOCK/Primary Examiner, Art Unit 1782